United States Court of Appeals
                                                                 Fifth Circuit
                                                               F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                 December 10, 2003

                                                            Charles R. Fulbruge III
                                                                    Clerk
                            No. 03-10465
                         Conference Calendar


UNITED STATES OF AMERICA,

                                      Plaintiff-Appellee,

versus

DAYRUN HUNT,

                                      Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                   USDC No. 4:99-CR-273-ALL-A
                       --------------------

Before DAVIS, EMILIO M. GARZA, and DENNIS, Circuit Judges.

PER CURIAM:*

     The Federal Public Defender, court-appointed counsel for

Dayrun Hunt, has moved for leave to withdraw from this appeal and

has filed a brief as required by Anders v. California, 386 U.S.

738 (1967).    Hunt has received a copy of counsel’s motion and

brief but has not filed a response.    Our independent review

of the brief and the record discloses no nonfrivolous issue.

Accordingly, counsel’s motion for leave to withdraw is GRANTED,




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 03-10465
                                -2-

counsel is excused from further responsibilities herein, and the

APPEAL IS DISMISSED.   See 5TH CIR. R. 42.2.